Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Closest prior art pf record.
The closest prior art of record discloses the following:
Plastic Technology, https://www.ptonline.com/knowledgecenter/Plastics-Drying/Dryer-Types/Desiccant-Wheel-Rotor-Dryers discloses a method for drying polyester material prior to molding or extrusion of the material to fabricate plastic articles comprising: 
a) providing into a drying hopper granular resin material to be dried; 
b) furnishing drying air heated by a process heater and advanced by a motorized drying blower to the drying hopper at the drying air inlet via a dry air supply line; 
c) furnishing a plurality of machine wearable sensors connected to the apparatus for sensing physical parameters;
d) drawing moist drying air from the drying hopper (Dew point meters measure only the dryness of the air; 
e) filtering the moist drying air; 
f) directing the filtered moist drying air alternatingly through one of a pair of rechargeable desiccant beds; 
g) heating the air with an electrical heater after passage through the desiccant beds for recycle delivery to the drying hopper as the drying air; 

Plastic Technology teaches about desiccant moisture level in respective regeneration beds, air flow rate through the primary air filter, and dryness of polyesters at discharge from the drying hopper, as well as measurements of temperature at discharge from the drying hopper. 

Jean-Philippe Vasseur et al. (US 2015/0193697) discloses 
h) providing an IoT communications network connected to the Internet and receiving the sensed parameter data thereover; 
i) providing an IoT data collection unit connected to the communications network via the Internet and receiving data indicative of the sensed parameters thereover; 
j) providing a computer including a processor and a database, connected to the Internet and receiving data thereover from the collection unit, the computer having software, including a machine learning engine, therewithin for: 
i) creating a dryer performance model by processing previously collected data representative of performance within design specifications; 
ii) receiving data via the Internet from the collection unit; 
iii) comparing that data to the performance model.

Noureddine Khelifa et al. (US 5474594) discloses comparing temperature of air flow discharged from the drying hopper to a design specification temperature; and 

2) (sending) a command to reduce current consumption from a design specification current by an amount proportional to any temperature difference in current consumption.

Robert Wehrheim et al. (US 2011/0010961) discloses vibration frequency and amplitude of a blower shaft in a drying device.  

Francisco Maturana (US 2006/0168195) discloses artificial intelligence and rule based techniques in order to automatically effect the monitoring, reasoning and diagnostics activities with regard to a distributed network  and use of machine learning [0035, 0048].

Terrence L. Blevins et al. (US 2015/0261215) discloses machine learning or predictive analysis of a process control system based on field device’s sensor data [0034].

Christopher Hsu (US 2017/0032281), submitted in IDS dated 4/17/2020, discloses raising an alarm for maintenance when the anomaly is at least one of a detected in a real-time and predicted for a future time.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 is allowed because the closest prior art, Plastic Technology, Vasseur, Khalifa, Wehrheim, Maturana, Blevins, and Hsu, either singularly or in combination, fail to anticipate or render obvious furnishing a plurality of IoT machine wearable sensors connected to the apparatus for sensing physical parameters comprising blower oil temperature, resin temperature at discharge from the drying hopper; vibrational level of the process blower, air flow rate through a filter, desiccant moisture level in respective regeneration beds, and process heater current; (i) creating a dryer performance model by processing previously collected data representative of dryer performance within design specifications; iii) comparing that data to the dryer performance model; and iv) comparing temperature of resin discharged from the drying hopper to a design specification temperature; v) determining an anomaly in the operation of the dryer based on comparing the data to the dryer performance model, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863